The judgment of the court was pronounced by
Slidell, J.
The plaintiff shipped forty bales of cotton by the defendant’s steamer', thirty-four of which was delivered to the consignee, and six never came to hand. The steamer, on her trip from the foot of the raft in Red River to New Orleans, struck a snag in the Rigolet de bon Dieu, filled rapidly, careened and sunk. By the exertion of much labor, and at much expense, the captain succeeded in saving the great mass of the cargo, and forwarded it to New Orleans. An average adjustment was made there, and settlement of salvage, &c., to which adjustment and settlement the plaintiff’s consignee became a party, and permitted them to be carried into effect without objection.
The defendant comes before us with the verdict of a jury in his favor. Under the evidence, the inference was admissible that the missing bales had been lost by the careening consequent upon the snagging, filling and grounding of the steamer- — perils of the river for which the defendant was not responsible under the circumstances; and we do not feel authorized to disturb the verdict upon a review of the evidence.
There are some objections made to items charged to plaintiff in the adjustment at New Orleans, which it is not material to reconsider. The plaintiff’s consignee was a party to the adjustment, made no objection at the time, and paid over the amounts in question to the adjuster.
Judgment affirmed, with costs.